PER CURIAM.
Plaintiff and petitioner seeks our order to permit him to manage his appeal and make the necessary filings without the payment of costs. The Southern Pacific Company opposes. Petitioner is a man without legs. He is employed and to go to and from the place of employment he requires the use of an old automobile, which he owns. He is heavily in debt for his medical expenses. His earnings, plus the sales value of the automobile, could not warrant a saving of the payment of the reasonably estimated costs of appeal before many months have elapsed. In our opinion he is a person who “because of his poverty * * * is unable to pay the costs” of his appeal. There is no certificate of the judge who tried the case below to the effect that the appeal “is not taken in good faith.” 28 U.S.C.A. § 832. We think the petitioner presents grounds of appeal which are not frivolous. In such a case we have the authority to entertain a petition of this sort. Smith v. Johnston, 9 Cir., 109 F.2d 152, 155. Cf. Kinney v. Plymouth Rock Squab Co., 236 U.S. 43, 35 S.Ct. 236, 59 L.Ed. 457.
The petition is granted.